Exhibit 10.3

ESCROW AGREEMENT

This Escrow Agreement, dated December 31, 2007 (this “Escrow Agreement”), is
among ABX Holdings, Inc., a Delaware corporation (“ABX Holdings”), ABX Air,
Inc., a Delaware corporation and a wholly owned subsidiary of ABX Holdings (“ABX
Air” and together with ABX Holdings, the “Companies”), each of the significant
shareholders listed on the Schedule of Significant Shareholders attached hereto
(individually, a “Significant Shareholder” or a “Buyer” and collectively, the
“Significant Shareholders” or the “Buyers”; ABX Holdings, ABX Air and the
Significant Shareholders, collectively, the “Parties” and, individually, a
“Party”), and Wells Fargo Bank, National Association, as escrow agent (the
“Escrow Agent”).

RECITALS

A. ABX Holdings, CHI Acquisition Corp., a wholly owned subsidiary of ABX
Holdings (“Acquisition”), Cargo Holdings International, Inc. (“CHI”), the
Significant Shareholders and certain other persons named therein entered into a
Stock Purchase Agreement dated as of November 1, 2007 (the “Stock Purchase
Agreement”), pursuant to which, on the date hereof, Acquisition is purchasing
from the Significant Shareholders and the other holders of shares of capital
stock, options and/or warrants to purchase capital stock of CHI, all of the
outstanding shares of capital stock, options and warrants of CHI for
consideration consisting of cash and shares of common stock of ABX Holdings.

B. ABX Holdings and ABX Air believe that DHL Express (USA), Inc. or one of its
affiliates or the holder(s) of the DHL Note, as hereinafter defined
(collectively, “DHL”) may assert that the consummation of the transactions
contemplated by the Stock Purchase Agreement and the related merger of
Acquisition into CHI (the “Merger”) results in DHL having the right to demand
prepayment of that certain First Non-Negotiable Promissory Note dated as of
August 15, 2003 made by ABX Air in favor of Airborne, Inc. in the original
principal amount of $92,948,714, with a principal balance outstanding as of
December 31, 2007 of $92,275,656 (the “DHL Note”).

C. In connection with the transactions contemplated by the Stock Purchase
Agreement, contemporaneously with the execution and delivery of this Agreement,
each of the Companies and each of the Buyers are entering into a Securities
Purchase Agreement (the “Securities Purchase Agreement”), pursuant to which,
among other things, the Buyers have (subject to the satisfaction of certain
conditions set forth in the Securities Purchase Agreement and in this Escrow
Agreement) severally and not jointly agreed to purchase from the Companies, and
the Companies have agreed to issue and sell to the Buyers, certain securities of
the Companies described in the Securities Purchase Agreement for an aggregate
purchase price of $61,000,000 (the “Purchase Price”), for the purpose of
providing a source of financing to the Companies in the event that, prior to the
Funding Deadline (as defined below), ABX Air receives from DHL a written demand
for prepayment of all of the outstanding principal and accrued interest under
the DHL Note.

 



--------------------------------------------------------------------------------

D. The Companies and the Buyers have agreed to deposit the Purchase Price, the
Securities and certain other documents into an escrow account to facilitate the
closing of the transactions contemplated by the Securities Purchase Agreement if
the conditions to closing set forth in the Securities Purchase Agreement and
this Escrow Agreement are satisfied.

E. Capitalized terms used herein but not defined shall have the meanings given
to them in the Securities Purchase Agreement.

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties and the Escrow Agent hereby agree as follows:

ARTICLE 1

ESCROW DEPOSIT; COVENANTS; ACKNOWLEDGEMENTS

Section 1.1. Deposit and Receipt of Escrow Property.

(a) Each of the Significant Shareholders hereby directs ABX Holdings and ABX Air
to cause to be delivered to the Escrow Agent on the date hereof, a portion of
the cash consideration payable to such Significant Shareholder upon consummation
of the transactions contemplated by the Stock Purchase Agreement, by wire
transfer of immediately available funds to the account designated by the Escrow
Agent, in the amount set forth opposite such Significant Shareholder’s name in
column (3) on the Schedule of Significant Shareholders attached hereto
(collectively, the “Escrowed Funds”).

(b) ABX Holdings and ABX Air hereby agree to cause the Escrowed Funds to be
delivered to the Escrow Agent on behalf of the Significant Shareholders on the
date hereof. ABX Holdings and ABX Air further agree to deposit with the Escrow
Agent on the date hereof (i) the original executed (but not dated) ABX Holdings
Senior Convertible Notes to be issued to each of the Buyers at the Closing in
the respective principal amounts set forth opposite each Buyer’s name in column
3 of the Schedule of Buyers attached to the Securities Purchase Agreement,
(ii) the original executed (but not dated) ABX Air Senior Notes to be issued to
each of the Buyers at the Closing in the principal amounts set forth opposite
each Buyer’s name in column (4) of the Schedule of Buyers attached to the
Securities Purchase Agreement, (iii) eight originals of the Registration Rights
Agreement, executed (but not dated) by ABX Holdings, ABX Air and each of the
Buyers, (iv) eight originals of the Senior Note Guaranty, executed (but not
dated) by ABX Holdings and the direct or indirect subsidiaries of ABX Holdings
listed as signatories thereto, (v) eight originals of the Senior Convertible
Note Guaranty, executed (but not dated) by ABX Air and the direct or indirect
subsidiaries of ABX Holdings listed as signatories thereto (the documents
referred to in clause (i) through (v) of this Section 1.1(b) being referred to
as the “Escrowed Documents” and together with the Escrowed Funds, the “Escrow
Property”).

 

2



--------------------------------------------------------------------------------

(c) The Escrow Agent agrees to promptly acknowledge receipt of the Escrow
Property, and agrees to hold and distribute the Escrow Property in accordance
with the terms of this Agreement.

Section 1.2. Investments.

(a) The Escrow Agent is hereby directed to deposit, transfer, hold and invest
the Escrowed Funds, including principal and interest, in the Wells Fargo Money
Market Deposit Account (“MMDA”). Each of the parties hereby acknowledges that
(i) amounts on deposit in the MMDA are insured, subject to the applicable rules
and regulations of the Federal Deposit Insurance Corporation (“FDIC”), in the
basic FDIC insurance amount of $100,000 per depositor, per insured bank, such
deposit to include principal and accrued interest up to a total of $100,000,
(ii) Wells Fargo Bank, National Association has short term debt ratings of “P-1”
from Moody’s Investors Service and “A-1+” from Standard & Poor’s Ratings
Services, (iii) deposits in the MMDA are not secured, (iv) the Parties have full
power to direct investments in the account, and (v) the Parties may change this
direction at any time and that it shall continue in effect until revoked or
modified by the Parties’ written notice to the Escrow Agent. Any investment
earnings and income on the Escrowed Funds shall become part of the Escrow
Property, and shall be disbursed in accordance with Section 1.3 or Section 1.5
of this Escrow Agreement.

(b) The Escrow Agent is hereby authorized and directed to sell or redeem any
such investments as it deems necessary to make any payments or distributions
required under this Escrow Agreement. The Escrow Agent shall have no
responsibility or liability for any loss which may result from any investment or
sale of investment made pursuant to this Escrow Agreement. The Escrow Agent is
hereby authorized, in making or disposing of any investment permitted by this
Escrow Agreement, to deal with itself (in its individual capacity) or with any
one or more of its affiliates, whether it or any such affiliate is acting as
agent of the Escrow Agent or for any third person or dealing as principal for
its own account. The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations or advice.

Section 1.3. Disbursements.

(a) Notwithstanding anything herein or otherwise to the contrary, and whether or
not any of the Parties is in default of any of its obligations hereunder, in the
event that, prior to April 30, 2008 (as such date may be extended by ABX Air
pursuant to Section 1.3(f) or by mutual agreement of the Parties pursuant to
Section 1.3(g), the “Funding Deadline”): (i) a Change in Control (as defined in
the Credit Agreement (as defined below) on the date hereof) has not occurred,
(ii) ABX Air receives from DHL a written demand for prepayment of all of the
outstanding principal and accrued interest on the DHL Note (the “DHL Prepayment
Demand”), (iii) ABX Air delivers a copy of the DHL Prepayment Demand to each of
the Buyers and the Escrow Agent, (iv) ABX Air, ABX Holdings and the
Administrative Agent (as defined below) deliver to each of the Buyers and the
Escrow Agent a certificate in the form attached hereto as Exhibit A (a
“No-Default Certificate”), duly executed by each of ABX Air, ABX Holdings and
the Administrative Agent, and (v) ABX Air and ABX Holdings deposit or cause to
be deposited with the Escrow Agent immediately available funds in an amount

 

3



--------------------------------------------------------------------------------

not less than the difference between (A) the amount necessary to pay in full all
outstanding principal, interest, fees, penalties and other charges due under the
DHL Note (as indicated in the DHL Prepayment Demand or as certified in writing
by ABX Air to each of the Buyers and the Escrow Agent) and (B) $61,000,000 (the
difference between clause (A) and (B) being referred to as the “ABX Funds”),
together with wire transfer instructions for DHL (the “DHL Wire Instructions”),
then, the Escrow Agent shall promptly, but in no event later than the third
(3rd) Business Day following the Escrow Agent’s receipt of the Prepayment
Demand, the No-Default Certificate, the ABX Funds and the DHL Wire Instructions:

(i) deliver to DHL, by wire transfer of immediately available funds to the
account specified in the DHL Wire Instructions, all of the ABX Funds and,
subject to Section 1.3(c), all of the Escrowed Funds;

(ii) insert the date that the wire transfer is made to DHL on each of the
Escrowed Documents and deliver to each of the Buyers, by Federal Express or
other overnight courier service (A) the original ABX Holdings Convertible Notes
issued in the name of such Buyer or its nominee, (B) the original ABX Air Senior
Notes issued in the name of such Buyer or its nominee, (C) an original
Registration Rights Agreement, (D) an original Senior Note Guaranty and (E) an
original Senior Convertible Note Guarantee.

(b) The date inserted by the Escrow Agent on the Escrowed Documents shall be
deemed to be the “Issuance Date” of each of the ABX Holdings Convertible Notes
and each of the ABX Air Senior Notes, shall be deemed to be the effective date
of all of the other Escrowed Documents and shall be deemed to be the “Closing
Date” under the Securities Purchase Agreement. The delivery of the Escrowed
Funds to DHL by the Escrow Agent shall be deemed to constitute the payment of
the Purchase Price for the ABX Holdings Convertible Notes and ABX Air Senior
Notes by each of the Buyers.

(c) In the event that, as of the date that the Escrow Agent is required to
transfer funds to DHL pursuant to Section 1.3(a), the value of the Escrowed
Funds is less than $61,000,000 (a “Purchase Price Shortfall”), then each of the
Significant Shareholders shall promptly deliver to the Escrow Agent, by wire
transfer or other delivery of immediately available funds, such Significant
Shareholder’s proportional share of such Purchase Price Shortfall based on their
percentage ownership of the Escrowed Funds as set forth in column (5) on the
Schedule of Significant Shareholders, and the Escrow Agent shall promptly
deliver such additional funds to DHL. In the event that, as of the date that the
Escrow Agent is required to transfer funds to DHL pursuant to Section 1.3(a),
the value of the Escrowed Funds is greater than $61,000,000, the Escrow Agent
shall deliver only $61,000,000 of the Escrowed Funds to DHL and the Escrow Agent
shall promptly disburse all Escrowed Funds in excess of $61,000,000 to the
Significant Shareholders in accordance with their percentage ownership of the
Escrowed Funds as set forth in column (5) on the Schedule of Significant
Shareholders.

(d) Notwithstanding any other provision of this Agreement, if (i) a Change in
Control occurs prior to the Funding Deadline, or (ii) at 5:00 p.m. New York Time
on the Funding Deadline, the Escrow Agent has not received the DHL Prepayment
Demand, the

 

4



--------------------------------------------------------------------------------

No-Default Certificate, the ABX Funds and the DHL Wire Instructions, the Escrow
Agent shall (unless otherwise instructed in writing by all of the Significant
Shareholders) promptly (but in any event within two (2) Business Days after the
earlier to occur of a Change in Control and the Funding Deadline) (i) disburse
all of the Escrowed Funds to the Significant Shareholders in accordance with
their percentage ownership of the Escrowed Funds as set forth in column (5) on
the Schedule of Significant Shareholders, by wire transfer of immediately
available funds to the accounts designated by the Significant Shareholders and
(ii) deliver all of the Escrowed Documents to ABX Holdings or ABX Air by Federal
Express or other overnight courier service.

(e) Notwithstanding the foregoing provisions of this Section 1.3, the Escrow
Agent shall make such distributions from the Escrow Property as the Parties and
the Administrative Agent may jointly direct in writing.

(f) In the event that, as of April 29, 2008, ABX Air has not received a DHL
Prepayment Demand, but ABX Air has received written notice from DHL that DHL
believes that the consummation of the transactions contemplated by the Stock
Purchase Agreement and the Merger or the Credit Agreement constitutes a breach
of, or an event of default under, the terms of the DHL Note (a “DHL Default
Notice”), ABX Holdings and ABX Air may extend the Funding Deadline to July 29,
2008, by delivering, no later than April 30, 2008, written notice of such
extension to each of the Significant Shareholders and the Escrow Agent together
with a copy of the DHL Default Notice.

(g) In the event that, as of April 15, 2008, ABX Air has not received a DHL
Prepayment Demand or a DHL Default Notice, but ABX Holdings and ABX Air
reasonably believe that DHL intends to assert that the consummation of the
transactions contemplated by the Stock Purchase Agreement and the Merger or the
Credit Agreement will constitute a breach of, or an event of default under, the
terms of the DHL Note or any other commercial agreement between ABX Holdings or
ABX Air and DHL, ABX Air may, no later than April 20, 2008, send a written
request (an “Extension Request”) to each of the Significant Shareholders
requesting that that the Escrow Property remain in the Escrow Account for up to
an additional 90 days following April 30, 2008. If the Significant Shareholders
consent to such request, the Parties shall deliver a joint written notice to the
Escrow Agent prior to April 29, 2008 setting forth the date to which the Funding
Deadline has been extended. The Significant Shareholders shall not unreasonably
withhold their consent to an Extension Request.

(h) For purposes of this Agreement, the “Credit Agreement” means the Credit
Agreement, dated December 31, 2007, by and among the Companies, Acquisition, the
Lenders from time to time party thereto, SunTrust Bank, as Administrative Agent
(the “Administrative Agent”), Regions Bank, as Syndication Agent, and Fifth
Third Bank and Merrill Lynch Commercial Finance Corp., as Co-Documentation
Agents, as amended, restated, supplemented or otherwise modified from time to
time.

 

5



--------------------------------------------------------------------------------

Section 1.4. Income Tax Allocation and Reporting.

(a) The Parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrowed Funds shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by the Significant Shareholders in accordance
with percentage ownership of Escrowed Funds as set forth in column (5) on the
Schedule of Significant Shareholders, whether or not such income was disbursed
during such calendar year.

(b) Prior to or upon execution hereof, the Parties shall provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request.
The Parties understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrowed Funds.

(c) To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrowed Funds,
the Escrow Agent shall satisfy such liability to the extent possible from the
Escrowed Funds. The Parties, jointly and severally, shall indemnify, defend and
hold the Escrow Agent harmless from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Escrow Agent
on or with respect to the Escrowed Funds and the investment thereof unless such
tax, late payment, interest, penalty or other expense was directly caused by the
gross negligence or willful misconduct of the Escrow Agent. The indemnification
provided by this Section 1.4(c) is in addition to the indemnification provided
in Section 3.1 and shall survive the resignation or removal of the Escrow Agent
and the termination of this Escrow Agreement.

Section 1.5. Termination. Upon the disbursement of all of the Escrow Property,
including any interest and investment earnings on the Escrowed Funds, this
Escrow Agreement shall terminate and be of no further force and effect except
that the provisions of Sections 1.4(c), 1.6, 3.1 and 3.2 hereof shall survive
termination.

Section 1.6. Covenants and Acknowledgements.

(a) Incurrence of Indebtedness. Neither ABX Holdings nor ABX Air shall (and
neither ABX Holdings nor ABX Air shall permit any Subsidiary to), contract,
create, incur, assume or suffer to exist any Indebtedness, other than Permitted
Indebtedness (as defined in the form of Senior Subordinated Convertible Note
attached a Exhibit A to the Securities Purchase Agreement (the “Form of
Convertible Note”).

(b) Existence of Liens. Neither ABX Holdings nor ABX Air shall (and neither ABX
Holdings nor ABX Air shall permit any Subsidiary to), create, incur or suffer to
exist any Lien (as defined in the Form of Convertible Note) upon or with respect
to any property or assets of any kind (real or personal, tangible or intangible)
of ABX Holdings, ABX Air or any such Subsidiary, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or

 

6



--------------------------------------------------------------------------------

otherwise, to repurchase such property or assets (including sales of accounts
receivable or notes with recourse to ABX Holdings, ABX Air or any Subsidiary of
ABX Holdings or ABX Air) or assign any right to receive income, or file or
authorize the filing of any financing statement under the Uniform Commercial
Code or any other similar notice of Lien under any similar recording or notice
statute, except for Permitted Liens (as defined in the Form of Convertible
Note)). Neither ABX Holdings nor ABX Air (and neither ABX Holdings nor ABX Air
shall permit any Subsidiary to), directly or indirectly, enter into any
agreement similar to the agreement contained in the immediately preceding
sentence with any other Person, other than the Credit Agreement.

(c) Dilutive Issuances. ABX Holdings hereby acknowledges and agrees that, if and
whenever on or after the date of this Escrow Agreement and prior to the
termination of this Escrow Agreement, there is a Dilutive Issuance (as defined
in the Form of Convertible Note), the initial Conversion Price (as defined in
the Form of Convertible Note) under each of the Senior Subordinated Convertible
Notes to be issued to the Significant Shareholders shall be reduced in
accordance with the terms of Section 7 of the Form of Convertible Note.

(d) Amendments of DHL Note. Neither ABX Holdings nor ABX Air shall (and neither
ABX Holdings nor ABX Air shall permit any Subsidiary to), amend, modify or
change the DHL Note without the prior written consent of all of the Significant
Shareholders.

(e) Legal Opinions. On the date hereof, the Companies shall cause Vorys, Sater,
Seymour and Pease LLP, the Companies’ outside counsel (“VSSP”), to deliver an
opinion addressed to each of the Buyers and to the Senior Lenders (as defined in
the Credit Agreement), dated the date hereof, substantially in the form attached
hereto as Exhibit B-1. On the Closing Date, the Companies shall cause VSSP to
deliver an opinion addressed to each of the Buyers and to the Senior Lenders,
dated the Closing Date, substantially in the form attached hereto as Exhibit
B-2.

(f) Certificates. On the date hereof, the Companies shall deliver to each of the
Buyers (i) a certificate evidencing the formation and good standing of each of
the Companies in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within 10 days of the date of this Agreement, (ii) a certificate, executed by
the Secretary each of the Companies and dated as of the date of this Agreement,
as to (A) the resolutions consistent with Section 3(b) of the Securities
Purchase Agreement as adopted by the Boards of Directors of the Companies in a
form reasonably acceptable to such Buyer, (B) the Certificates of Incorporation
of each of the Companies and (C) the Bylaws of each of the Companies, each as in
effect as of the date hereof in a form reasonably satisfactory to the Buyers.

(g) Representations, Warranties and Covenants. ABX Holdings and ABX Air
acknowledge and agree that the consummation of the transactions contemplated by
the Securities Purchase Agreement on the Closing Date in accordance with this
Escrow Agreement shall not constitute a waiver by any of the Buyers of (i) any
misrepresentation or breach of any representation or warranty made by ABX
Holdings or ABX Air in this Escrow Agreement or in any of the Transaction
Documents or any other

 

7



--------------------------------------------------------------------------------

certificate, instrument or document contemplated hereby or thereby or (ii) any
breach of any covenant, agreement or obligation of ABX Holdings or ABX Air
contained in this Escrow Agreement or in any of the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, and
each of the Buyers shall be entitled to indemnification from ABX Holdings and
ABX Air for any such misrepresentations or breaches in accordance with
Section 9(k) of the Securities Purchase Agreement.

(h) No Representative. Each of the Significant Shareholders acknowledges and
agrees that Massachusetts Mutual Life Insurance Company is not acting as the
representative of any of the Significant Shareholders in connection with the
transactions contemplated by this Escrow Agreement, the Securities Purchase
Agreement or any of the other Transaction Documents.

ARTICLE 2

DUTIES OF THE ESCROW AGENT

Section 2.1. Scope of Responsibility. Notwithstanding any provision to the
contrary, the Escrow Agent is obligated only to perform the duties specifically
set forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature. Under no circumstances will the Escrow Agent be deemed to be a fiduciary
to any Party or any other person under this Escrow Agreement. The Escrow Agent
will not be responsible or liable for the failure of any Party to perform in
accordance with this Escrow Agreement. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of the terms and conditions of
any other agreement, instrument or document other than this Escrow Agreement,
whether or not an original or a copy of such agreement has been provided to the
Escrow Agent; and the Escrow Agent shall have no duty to know or inquire as to
the performance or nonperformance of any provision of any such agreement,
instrument or document. References in this Escrow Agreement to any other
agreement, instrument or document are for the convenience of the Parties, and
the Escrow Agent has no duties or obligations with respect thereto. This Escrow
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Escrow Agreement or any other agreement.

Section 2.2. Attorneys and Agents. The Escrow Agent shall be entitled to rely on
and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent. The Escrow Agent shall be reimbursed
as set forth in Section 3.4 for any and all reasonable compensation (fees,
expenses and other costs) paid and/or reimbursed to such counsel and/or
professionals. The Escrow Agent may perform any and all of its duties through
its agents, representatives, attorneys, custodians and/or nominees.

Section 2.3. Reliance. The Escrow Agent shall not be liable for any action taken
or not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors or assigns. The Escrow
Agent shall not be

 

8



--------------------------------------------------------------------------------

liable for acting or refraining from acting upon any notice, request, consent,
direction, requisition, certificate, order, affidavit, letter or other paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority. Concurrent with the execution of this Escrow Agreement,
the Parties shall deliver to the Escrow Agent authorized signers’ forms in the
form of Exhibit C-1, Exhibit C-2, Exhibit C-3 and Exhibit C-4 to this Escrow
Agreement.

Section 2.4. Right Not Duty Undertaken. The permissive rights of the Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.

Section 2.5. No Financial Obligation. No provision of this Escrow Agreement
shall require the Escrow Agent to risk or advance its own funds or otherwise
incur any financial liability or potential financial liability in the
performance of its duties or the exercise of its rights under this Escrow
Agreement.

ARTICLE 3

PROVISIONS CONCERNING THE ESCROW AGENT

Section 3.1. Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
reasonable attorneys’ fees and expenses or other reasonable professional fees
and expenses which the Escrow Agent may suffer or incur by reason of any action,
claim or proceeding brought against the Escrow Agent, arising out of or relating
in any way to this Escrow Agreement or any transaction to which this Escrow
Agreement relates, unless such loss, liability, cost, damage or expense shall
have been finally adjudicated to have been directly caused by the willful
misconduct or gross negligence of the Escrow Agent. The provisions of this
Section 3.1 shall survive the resignation or removal of the Escrow Agent and the
termination of this Escrow Agreement.

Section 3.2. Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

Section 3.3. Resignation or Removal. The Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove the
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may

 

9



--------------------------------------------------------------------------------

be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property and to
deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order. If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following the
delivery of such notice of resignation or removal, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor escrow
agent or for other appropriate relief, and any such resulting appointment shall
be binding upon the Parties.

Section 3.4. Compensation. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit D. ABX
Holdings and ABX Air collectively, on the one hand, and the Significant
Shareholders, collectively on the other hand, agree to pay the Escrow Agent
fifty percent (50%) of such compensation. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent’s
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Escrow
Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or there is any material
modification hereof, or any material controversy arises hereunder, or the Escrow
Agent is made a party to any litigation pertaining to this Escrow Agreement or
the subject matter hereof, then the Escrow Agent shall be compensated for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorneys’ fees and expenses, occasioned by any such delay,
controversy, litigation or event. If any amount due to the Escrow Agent
hereunder is not paid within thirty (30) days of the date due, the Escrow Agent
in its sole discretion may charge interest on such amount up to the highest rate
permitted by applicable law. The Escrow Agent shall have, and is hereby granted,
a prior lien upon the Escrow Property with respect to its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights, superior to the
interests of any other persons or entities and is hereby granted the right to
set off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from the Escrow Property.

Section 3.5. Disagreements. If any conflict, disagreement or dispute arises
between, among or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent is authorized to retain the Escrow Property
until the Escrow Agent (i) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Property, (ii) receives a written agreement executed by
each of the parties involved in such disagreement or dispute directing delivery
of the Escrow Property, in which event the Escrow Agent shall be authorized to
disburse the Escrow Property in accordance with such final court order,
arbitration decision or agreement, or (iii) files an interpleader action in any
court of competent jurisdiction, and upon the filing thereof, the Escrow Agent
shall be relieved of

 

10



--------------------------------------------------------------------------------

all liability as to the Escrow Property and shall be entitled to recover
reasonable attorneys’ fees, expenses and other costs incurred in commencing and
maintaining any such interpleader action. The Escrow Agent shall be entitled to
act on any such agreement, court order, or arbitration decision without further
question, inquiry, or consent.

Section 3.6. Merger or Consolidation. Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

Section 3.7. Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent is hereby expressly
authorized, after notice to the Parties, to respond as it deems appropriate or
to comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree it shall not be liable to any of the Parties or
to any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

ARTICLE 4

MISCELLANEOUS

Section 4.1. Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and the Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement. No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Parties and the Escrow Agent and any such
assignment shall require the prior written consent of the other Parties and the
Escrow Agent (such consent not to be unreasonably withheld).

Section 4.2. Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.

 

11



--------------------------------------------------------------------------------

Section 4.3. Notices. All notices, requests, demands and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service or (iv) by U.S. mail,
return receipt requested, and postage prepaid. If any notice is mailed, it shall
be deemed given five business days after the date such notice is deposited in
the United States mail. Any notice given other than by mail shall be deemed
given upon the actual date of such delivery. If notice is given to a party, it
shall be given at the address for such party set forth below. It shall be the
responsibility of each party hereto to notify the other parties hereto in
writing of any name or address changes.

If to a Significant Shareholder, to its address and facsimile number set forth
in column (2) on the Schedule of Significant Shareholders, with copies to such
Significant Shareholder’s representatives as set forth in column (5) on the
Schedule of Significant Shareholders.

with a copy (for informational purposes only and which shall not constitute
notice) to:

Robinson & Cole LLP

280 Trumbull Street

Hartford, CT 06103

Attention: Matthew J. Guanci, Jr., Esq.

Telephone: 860-275-8244

Facsimile: 860-275-8299

if to ABX Holdings or ABX Air, to:

[ABX Holdings, Inc./ABX Air, Inc.]

145 Hunter Drive

Wilmington, Ohio 45177

Attention: W. Joseph Payne, Esq., VP, General Counsel and Secretary

Telephone: (937) 382-5591

Facsimile: (937) 382-2452

with a copy (which shall not constitute notice) to:

Vorys, Sater, Seymour and Pease LLP

221 East Fourth Street, Suite 2000

Cincinnati, Ohio 45201

Attention: Roger E. Lautzenhiser, Esq.

Telephone: (513) 723-4091

Facsimile: (513) 852-8490

 

12



--------------------------------------------------------------------------------

If to the Escrow Agent:

Wells Fargo Bank, National Association

Corporate Trust and Escrow Services

Sixth and Marquette MAC N9303-110

Minneapolis, MN 55479

Attention: Thomas H. Caruth

Telephone: (612) 667-2124

Facsimile: (612) 667-2160

Section 4.4. Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements executed and to be performed solely with such state, without regard
to principles of conflicts of law.

Section 4.5. Entire Agreement. This Escrow Agreement sets forth the entire
agreement and understanding of the parties related to the Escrow Property.

Section 4.6. Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded or canceled only by a written instrument executed by the
Parties and the Escrow Agent.

Section 4.7. Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation or warranty contained in this Escrow Agreement.

Section 4.8. Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

Section 4.9. Counterparts. This Escrow Agreement may be executed in one or more
counterparts and by facsimile and electronic transmission, each of which when
executed shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument.

Section 4.10 Expenses. On the Closing Date, ABX Holdings and ABX Air shall
reimburse Massachusetts Mutual Life Insurance Company (“Mass Mutual”) or its
designee(s) for all reasonable costs and expenses incurred up to and including
the Closing Date in connection with the transactions contemplated by this Escrow
Agreement and the Transaction Documents (as defined in the Securities Purchase
Agreement) (including all reasonable legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
this Escrow Agreement and the Transaction Documents and due diligence in
connection therewith). In addition, whether or not the transactions contemplated
by the Transactions Documents are consummated,

 

13



--------------------------------------------------------------------------------

ABX Holdings and ABX Air shall reimburse Mass Mutual or its designee(s) for all
reasonable costs and expenses incurred after the Closing Date in connection with
the transactions contemplated by this Escrow Agreement and the Transaction
Documents (including all reasonable legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
this Escrow Agreement and the Transaction Documents and due diligence in
connection therewith). ABX Holdings and ABX Air shall pay, and hold Mass Mutual
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

Section 4.11. Disclosure of Transaction and Other Material Information. On or
before 5:00 p.m., New York City time, on the fourth Business Day following the
date of this Agreement, ABX Holdings shall issue a press release and file a
Current Report on Form 8-K describing the terms of this Agreement and the
transactions contemplated hereby and by the Transaction Documents in the form
required by the 1934 Act and attaching the Escrow Agreement and the material
Transaction Documents (including, without limitation, the Securities Purchase
Agreement, the form of Senior Subordinated Convertible Note, the form of Senior
Convertible Note, the form of Senior Note Guaranty, the form of Senior
Convertible Note Guaranty and the form of Registration Rights Agreement) as
exhibits to such filing (including all attachments, the “8-K Filing”). Subject
to the foregoing, neither ABX Holdings, ABX Air or their Subsidiaries nor any
Significant Shareholder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that ABX Holdings shall be entitled, without the prior approval of any
Significant Shareholder, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) each Significant
Shareholder shall be consulted by ABX Holdings in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of any applicable Significant Shareholder, neither ABX Holdings
nor ABX Air nor any of their Subsidiaries or affiliates shall disclose the name
of such Significant Shareholder in any filing, announcement, release or
otherwise except as required by law, regulation or governmental agency.

[Remainder of page intentionally left blank; signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

ABX HOLDINGS, INC. By  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   VP, General Counsel and Secretary ABX AIR, INC.
By  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   VP, General Counsel and Secretary WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Escrow Agent By  

/s/ Gil Hernandez

Name:   Gil Hernandez Title:   Vice President MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY By:   Babson Capital Management LLC, Its Investment Adviser
By:  

/s/ Elisabeth A. Perenick

Name:   Elisabeth A. Perenick Title:   Managing Director MASSMUTUAL HIGH YIELD
PARTNERS II, LLC BY:   HVP MANAGEMENT LLC, AS MANAGING MEMBER BY:  

/s/ Elisabeth A. Perenick

Name:   Elisabeth A. Perenick Title:   Vice President

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED BY:   MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, AS INVESTMENT MANAGER BY:  

/s/ Steven J. Katz

Name:   Steven J. Katz Title:   Second Vice President and Associate General
Counsel ACI INTERNATIONAL, INC. By:  

/s/ Raymond W. Zehr, Jr.

Name:   Raymond W. Zehr, Jr. Title:   President AVIATION CAPITAL GROUP CORP. By:
 

/s/ R. Stephen Hannahs

Name:   R. Stephen Hannahs Title:   CEO and Group Managing Director By:  

/s/ Loren M. Dollet

Name:   Loren M. Dollet Title:   Executive Vice President and Assistant
Secretary ACG ACQUISITION XX LLC By:  

/s/ R. Stephen Hannahs

Name:   R. Stephen Hannahs Title:   Manager By:  

/s/ Benjamin Jung

Name:   Benjamin Jung Title:   Manager MINNESOTA FOX II, LLC By:  

/s/ Peter Fox

Name:   Peter Fox Title:   Sole Manager

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF SIGNIFICANT SHAREHOLDERS

 

(1)

  

(2)

  

(3)

  

(4)

  

(5)

Significant Shareholder

  

Address and Facsimile Number

  

Aggregate Purchase Price

  

Legal Representative’s Address and
Facsimile Number

  

Percentage Ownership

of Escrowed Funds

A.C.I. International, Inc.   

A.C.I. International, Inc.

c/o Mr. Raymond W. Zehr, President

60 South Sixth Street, Suite 3880 Minneapolis, Minnesota 55402 Fax: (612)
661-3825

   $20,000,000   

Brian D. Wenger Esq.

Briggs and Morgan, P.A.

2200 IDS Center 80 South 8th Street Minneapolis, Minnesota 55402-2157

Fax: (612) 977-8650

   32.7869% Massachusetts Mutual Life Insurance Company   

1295 State Street Springfield, Massachusetts 01111

Attention: Andrew O’Toole Facsimile: (413) 744-6114

   $11,137,038.30   

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2800 Springfield, MA 01115

Attention: Steven J. Katz, Esq.

Facsimile: (413) 226-2059

   18.2574% MassMutual Corporate Value Partners Limited   

1295 State Street Springfield, Massachusetts 01111

Attention: Andrew O’Toole Facsimile: (413) 744-6114

   $7,074,261.77   

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2800 Springfield, MA 01115

Attention: Steven J. Katz, Esq.

Facsimile: (413) 226-2059

   11.5972% MassMutual High Yield Partners II, LLC   

1295 State Street Springfield, Massachusetts 01111

Attention: Andrew O’Toole Facsimile: (413) 744-6114

   $1,788,699.93   

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2800 Springfield, MA 01115

Attention: Steven J. Katz, Esq.

Facsimile: (413) 226-2059

   2.9323%



--------------------------------------------------------------------------------

Aviation Capital Group Corp.   

610 Newport Center Drive, Suite 1400

Newport Beach, California 92660-6465

Attention: Legal Department

Fax: +1 (949) 718-5803

   $13,350,691.05       21.8864% ACG Acquisition XX LLC   

610 Newport Center Drive, Suite 1400

Newport Beach, California 92660-6465

Attention: Legal Department

Fax: +1 (949) 718-5803

   $6,649,308.95       10.9005% Minnesota Fox II, LLC   

c/o Peter F. Fox

950 Lancaster Drive Orlando, Florida 32806

Tel: (407) 898-7628

   $1,000,000.00       1.6393%

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

No Default Certificate

Reference is hereby made to the Escrow Agreement (the “Escrow Agreement”), dated
as of December 31, 2007, by and among ABX Holdings, Inc., a Delaware corporation
(“ABX Holdings”), ABX Air, Inc., a Delaware corporation and a wholly owned
subsidiary of ABX Holdings (“ABX Air”), each of the significant shareholders
listed on the Schedule of Significant Shareholders attached thereto
(individually, a “Significant Shareholder” and collectively, the “Significant
Shareholders”), and Wells Fargo Bank, National Association, as escrow agent (the
“Escrow Agent”).

Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Escrow Agreement.

In connection with the transactions contemplated by the Escrow Agreement and the
Securities Purchase Agreement, each of ABX Holdings and ABX Air hereby certifies
to each of the Significant Shareholders, the Escrow Agent and the Administrative
Agent (as defined below) as follows:

1. On the date hereof, no Default (as defined in the Credit Agreement) or Event
of Default (as defined in the Credit Agreement) has occurred and is continuing
under the Credit Agreement or any of the other Credit Documents (as defined in
the Credit Agreement), and the consummation of the transactions contemplated by
the Securities Purchase Agreement will not result in, or constitute a Default or
Event of Default under, the Credit Agreement or any of the other Credit
Documents.

2. As of the date hereof, neither the Borrowers (as defined in the Credit
Agreement) nor any of the other Credit Parties (as defined in the Credit
Agreement) have received a notice of default (as described in Section 11.5 of
the Credit Agreement) from any Lender (as defined in the Credit Agreement)] [or]
[The Borrowers (as defined in the Credit Agreement) and/or the other Credit
Parties (as defined in the Credit Agreement) have received a notice of default
(as described in Section 11.5 of the Credit Agreement) from one or more Lenders
(as defined in the Credit Agreement), but the Default(s) or Event(s) of Default
described in such notice of default has or have been cured or waived in
accordance with the terms of the Credit Agreement.

In connection with the transactions contemplated by the Escrow Agreement and the
Securities Purchase Agreement, the Administrative Agent hereby certifies to each
of the Significant Shareholders and the Escrow Agent that, as of the date
hereof, [the Administrative Agent has not received a notice of default (as
described in Section 11.5 of the Credit Agreement) from any Lender or the
Borrowers or any other Credit Party] [or] [the Administrative Agent has received
a notice of default (as described in Section 11.5 of the Credit Agreement) from
one or more Lenders or the Borrower, but the Default(s) or Event(s) of Default
described in such notice of default has or have been cured or waived in
accordance with the terms of the Credit Agreement].

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this No-Default
Certificate as of this          day of             2008.

 

ABX HOLDINGS, INC. By  

 

Name:   Title:   ABX AIR, INC. By  

 

Name:   Title:   SUNTRUST BANK, as Administrative Agent under the Credit
Agreement By  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBITS B-1 and B-2

Form of Opinions

[Attached]



--------------------------------------------------------------------------------

EXHIBIT C-1

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of ABX
Holdings, Inc. and ABX Air, Inc. and who are authorized on behalf of ABX
Holdings, Inc. and ABX Air, Inc. to initiate and approve transactions of all
types for each escrow account established under the Escrow Agreement to which
this Exhibit C-1 is attached.

 

Name; Title

      

Specimen Signature

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     



--------------------------------------------------------------------------------

EXHIBIT C-2

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of
Massachusetts Mutual Life Insurance Company, MassMutual High Yield Partners II,
LLC and MassMutual Corporate Value Partners Limited and who are authorized on
behalf of Massachusetts Mutual Life Insurance Company, MassMutual High Yield
Partners II, LLC and MassMutual Corporate Value Partners Limited to initiate and
approve transactions of all types for each escrow account established under the
Escrow Agreement to which this Exhibit C-2 is attached.

 

Name; Title

      

Specimen Signature

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     



--------------------------------------------------------------------------------

EXHIBIT C-3

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of ACI
International, Inc. and who are authorized on behalf of ACI International, Inc.
to initiate and approve transactions of all types for each escrow account
established under the Escrow Agreement to which this Exhibit C-3 is attached.

 

Name; Title

      

Specimen Signature

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     



--------------------------------------------------------------------------------

EXHIBIT C-4

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Aviation
Capital Group Corp. and ACG Acquisition XX LLC and who are authorized on behalf
of Aviation Capital Group Corp. and ACG Acquisition XX LLC to initiate and
approve transactions of all types for each escrow account established under the
Escrow Agreement to which this Exhibit C-4 is attached.

 

Name; Title

      

Specimen Signature

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     



--------------------------------------------------------------------------------

EXHIBIT C-5

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Minnesota
Fox II, LLC and who are authorized on behalf of Minnesota Fox II, LLC to
initiate and approve transactions of all types for each escrow account
established under the Escrow Agreement to which this Exhibit C-5 is attached.

 

Name; Title

      

Specimen Signature

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     

 

    

 

Name      Signature

 

     Title     



--------------------------------------------------------------------------------

EXHIBIT D

FEES OF ESCROW AGENT

 

Acceptance Fee:    $ 5,000.00

The Acceptance Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of Wells Fargo Bank, National Association.
The fee also includes setting up the required account(s) and accounting records,
document filing and coordinating the receipt of funds/assets for deposit as
Escrow Property. The Acceptance Fee is due at the time of closing.

Wells Fargo’s bid is based on the following assumptions:

 

  •  

Number of escrow accounts to be established: One (1)

 

  •  

Investment in the Wells Fargo Money Market Deposit Account described in
Section 1.2(a)